Case 1:18-cv-00536-RGA Document 201 Filed 11/18/19 Page 1 of 7 PageID #: 8331



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

SPRINT COMMUNICATIONS COMPANY
LP,

                      Plaintiff
                                                        Civil Action No. 18-cv-536-RGA
               v.

FRONTIER COMMUNICATIONS
CORPORATION,

                      Defendant.



                MOTION AND ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission

pro hac vice of Juanita R. Brooks, Aamir A. Kazi, Seth M. Sproul, Eda Stark, Katherine

Reardon, and Jared Smith to represent Frontier Communications Corporation in this matter.


                                               FISH & RICHARDSON P.C.

                                               By: /s/ Martina Tyreus Hufnal
                                                   Martina Tyreus Hufnal (#4771)
                                                   222 Delaware Avenue, 17th Floor
                                                   Wilmington, DE 19801
                                                   (302) 652-5070
                                                   hufnal@fr.com

                                               Attorney for Defendant
                                               Frontier Communications Corporation
Date: November 18, 2019


                              ORDER GRANTING MOTION

       IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.


Date: _____________________
                                                    United States District Judge
Case 1:18-cv-00536-RGA Document 201 Filed 11/18/19 Page 2 of 7 PageID #: 8332




          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of California and pursuant to

Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct

which occurs in the preparation or course of this action. I also certify that I am generally

familiar with this Court’s Local Rules. In accordance with Standing Order for District Court

Fund effective 9/1/16, I further certify that the annual fee of $25.00 has been paid  to the Clerk

of Court, or, if not paid previously, the fee payment will be submitted  to the Clerk’s Office

upon the filing of this motion.

Signed:
          Juanita R. Brooks
          Fish & Richardson P.C.
          12390 El Camino Real
          San Diego, CA 92130
          858-678-4377
          brooks@fr.com


Date: November 18, 2019
Case 1:18-cv-00536-RGA Document 201 Filed 11/18/19 Page 3 of 7 PageID #: 8333
Case 1:18-cv-00536-RGA Document 201 Filed 11/18/19 Page 4 of 7 PageID #: 8334



          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of New York and pursuant to

Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct

which occurs in the preparation or course of this action. I also certify that I am generally

familiar with this Court’s Local Rules. In accordance with Standing Order for District Court

Fund effective 9/1/16, I further certify that the annual fee of $25.00 has been paid  to the Clerk

of Court, or, if not paid previously, the fee payment will be submitted  to the Clerk’s Office

upon the filing of this motion.



Signed:
          Katherine H. Reardon
          Fish & Richardson P.C.
          601 Lexington Ave, 52nd Floor
          New York, NY 10021
          212-641-2235
          reardon@fr.com



Date: November 18, 2019
Case 1:18-cv-00536-RGA Document 201 Filed 11/18/19 Page 5 of 7 PageID #: 8335
Case 1:18-cv-00536-RGA Document 201 Filed 11/18/19 Page 6 of 7 PageID #: 8336



          CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

       Pursuant to Local Rule 83.5, I certify that I am eligible for admission to this Court, am

admitted, practicing and in good standing as a member of the Bar of California and pursuant to

Local Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct

which occurs in the preparation or course of this action. I also certify that I am generally

familiar with this Court’s Local Rules. In accordance with Standing Order for District Court

Fund effective 9/1/16, I further certify that the annual fee of $25.00 has been paid  to the Clerk

of Court, or, if not paid previously, the fee payment will be submitted  to the Clerk’s Office

upon the filing of this motion.

Signed:
          Seth M. Sproul
          Fish & Richardson P.C.
          12390 El Camino Real
          San Diego, CA 92130
          858-678-4343
          sproul@fr.com



Date: November 15, 2019
Case 1:18-cv-00536-RGA Document 201 Filed 11/18/19 Page 7 of 7 PageID #: 8337
